Citation Nr: 0917728	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as secondary to service-connected aphakia of the 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left eye condition.

The Veteran was scheduled for a Board hearing at the RO in 
June 2007, but failed to report.  He has not provided a good 
cause reason for his failure to report.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

Competent medical evidence shows that a left eye disorder is 
secondary to the service-connected disorder of aphakia, right 
eye.


CONCLUSION OF LAW

A left eye disorder was incurred secondary to the service-
connected disorder of aphakia, right eye.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Since the Board is granting the claim for service connection 
for aortic stenosis, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2008).

As a general matter, service connection for a disability is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  The Court has 
held that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen.  See 71 Fed. Reg. 52,744-52,747.

Factual Background & Analysis

The Veteran is currently service-connected for the right eye 
aphakia.  He contends that his service-connected disorder of 
aphakia, right eye, has either caused or aggravated a left 
eye condition.  

Service treatment records reflect that the Veteran was 
accidentally struck in the right eye in June 1950.  He 
suffered a traumatic cataract in that eye, due to the 
contusion.  In February 1951, he underwent surgery for right 
lens repair.  A June 1952 physical examination for separation 
purposes shows several clinical findings relevant to the 
right eye, including aphakia; remains of cataract; 
tridodialysis; odd shaped pupil; and exotropia.  The service 
records and the June 1952 examination report are negative for 
a related left eye disability.  

Beginning in September 2004, the post-service VA outpatient 
treatment records show the Veteran complained of poor 
bilateral vision, excessive tearing, and dry eyes.  He 
stopped driving due to intermittent blurring of his left eye.  
Clinical findings related to the left eye are noted to 
include a trace cataract, monocular diplopia, dry eye 
syndrome, and Meibomian Syndrome.  Hence, a current left eye 
disability has been established. 

The Veteran underwent a VA examination in October 2005.  The 
examiner indicated that the Veteran's claims file and medical 
records were available and reviewed.  He provided detailed 
clinical findings of the current nature and severity of the 
Veteran's left and right eye disabilities.  The examiner 
stated that the right eye (OD) diagnosis was aphakia.  The 
left eye (OS) diagnosis was "diplopia."  The examiner 
further noted that the "eye condition OS, [is] 2ndry to 
condition OD."  

The VA examiner's opinion clearly links the current diplopia 
in the left eye, to the service-connected right eye aphakia.  
There is no other medical opinion or evidence of record to 
refute his opinion.  Thus, the required nexus is met.  

For a Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As 
the competent medical evidence shows a current left eye 
disability that was incurred as a result of a service-
connected disorder, the criteria for secondary service 
connection have been met.  See 38 C.F.R. § 3.310 (2008).  

Resolving all reasonable doubt in the Veteran's favor, his 
claim for service connection for a left eye disorder is 
granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for a left eye disorder, diplopia, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


